DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims 
This action is in response to amendment filed on 5 July  2022.   Claims 1, 12 and 13 have been amended.  Claims 2-3 and 10-11 are cancelled.  Claims 1, 4-9 and 12-13 are currently pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamitsu et al (US Pub., No., 2004/0102930 A1) in view of Takano et al (US Pub., No., 2011/0150434 A1)  and further view of Takeuchi et al (US Pub., No., 2014/0077766 A1) 
 

  With respect to claims 1, 12 and 13 Nakamitsu teaches an information processing apparatus method and a non-transitory computer readable medium, an information processing apparatus (Fig. 2, discloses an information processing apparatus) comprising: 
at least one memory storing program instructions; and at least one processor configured to execute the instructions stored in the memory (paragraph [0042] discloses personal computer .., and paragraph [0044], discloses storage devices …,) to: 
acquire  video image data from a camera configured to shoot a traffic state (Fig. 2 discloses acquiring objective information, paragraph [0007] and paragraph [0033], discloses information provided from communication terminal 100 called “objective information” corresponds to information independent of subjective of the user of communication terminal, objective information include but are not limited to , temperature , humidity barometer prose, rainfall level .., photographic images of an accident and a disaster and photographic image of celebrates  and paragraph [0082], discloses objective information is a picture taken at 38.5degree north, 140.0 degree east [feature] and paragraph [0110] discloses objective information is traffic jam  ).  
Nakamitsu  the above elements including determine a remuneration for provision of an environment for acquiring  the image data based on a feature of the camera (Fig. 14, discloses calculate remuneration for objective information, paragraph [0052], discloses pictures as objecting information are automatically acquired by CCD camera and transmitting information indicating how much remuneration is given  for pictures take at the place and time of an accident or disaster.., presenting the highest remuneration by comparing information about remuneration information received from each information [within the scope of determining a remuneration for provision of an environment ]    paragraph [0110], discloses objective information  is accident information … and  paragraph [0120], discloses remuneration calculation means calculates remuneration information by applying remuneration exceptions information acquired in renumeration  exception information and paragraph [0119], discloses remuneration calculation means 1204 calculates remuneration for the above described objective information)   has renumeration of greater value  provision of an environment(paragraph [0119], discloses remuneration calculation means 1204 calculates remuneration for the above-described objective .., calculate remuneration information by applying remuneration exception information acquired …),  CCD Camera (Fig. 4. 401 and paragraph [0039]) and pictures taken including, but are not limited to photographic image of an accident (paragraph [0033]) and objective information value  indicating relates to a traffic jam (paragraph [0110]).  Nakamitsu failed to teach the corresponding CCD camera acquired a video image, the corrosinding   objective information relate to a traffic jam includes detecting a traffic volume, corresponding remuneration is calculated is for provision of a power sources that supplies power to the camera or a remuneration for provision of a network used to transmit the vide image data from the camera,  the corresponding camera is installed in the installation place the corresponding objective information transmitted includes provision of an environment in which a video image including the entire instructions require for the predetermine process for provision of an environment in which a video image including the entire instructions require for the predetermine process can be shot.  
However, Takano teaches  execute predetermined processing by using the acquired video image data of an entire intersection (paragraph [0018], discloses implementation, four scene areas 131, 133, 134 and 135 may be defined as the places that require the pan camera .. three scenes .., defined as the point-of-interest the pan camera 122 may be responsible …, and paragraph [0020], discloses an augmented reality environment may be generated by combining [processing using acquired video image] video image directly obtained by a client device …); and  the feature includes at least an installation place of the camera (paragraph [0017], discloses two pan camera 121 and 122 may be installed at the two insertions and to monitor the traffic condition on the street and interactions and paragraph [0018], discloses for scene area 121, 133, 134 and 135 may be defined as the places that require the pan camera 120 to provide video image), and  for provision of an environment in which a video image including the entire instructions require for the predetermine process for provision of an environment in which a video image including the entire instructions require for the predetermine process can be shot so that the in which the video image including a part of the intersection can be shot(paragraph [0017], discloses two pan camera 121 and 122 may be installed at the two insertions and to monitor the traffic condition on the street and interactions and paragraph [0018], discloses for scene area 121, 133, 134 and 135 may be defined as the places that require the pan camera 120 to provide video image and  paragraph [0020], discloses an augmented reality environment may be generated by combining video images directly obtained by a client devices …, the scene area 133 and/or 134 which may be directly obtained by the client devise 111 may be merged with video clips contain the search area 131 and 135…, in order to show a complete 360-degree AR view of the cross-intersection 104.  Video clips from the scene area 132 and 136 which maybe   directly obtained by the client device ..).    Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for objective information to calculate the remuneration by applying remuneration exception information of Nakamitsu by installing two pan camera 121 and 122 of   Takano in order to show a complete 360-degree AR view of the cross-intersection 104 (see Takano paragraph [0020]).
 Nakamitsu and Takano teaches the above elements,  Takano further teaches  objective information value  indicating relates to a traffic jam (paragraph [0110]) remuneration calculation means 1204 calculates remuneration for the above-described objective .., calculate remuneration information by applying remuneration exception information (paragraph [0119]) and Takano further teaches monitor the traffic condition  the streets and intersection (paragraph [0017]) and the capture video data may be transmitted  to the  data processing server 240 (paragraph [0027]).Takano also failed to teach the corrosinding monitored traffic condition included traffic volume and the corrosinding capture video data may be transmitted to the   data processing server 240 is based on calculated  remuneration for provision of a network used.
However, Takeuchi teaches execute predetermined processing by using the acquired video image data of an entire intersection, wherein the predetermined processing includes detecting a traffic volume (Fig. 7, S12 discloses obtain traffic volume information and utilization and information and paragraph [0009], discloses obtaining by the traffic volume information) calculate a remuneration for provision of a power source that supplies power to the camera or a remuneration for provision of a network used to transmit the video image data from the camera,(paragraph [0003], discloses the total amount of power necessary for all power charging stations are thus bought enmassive from a power marketing inexpensively to be fed to the respective power charging station and paragraph [0030], discloses which is value indicating th charge stat (the amount of power) of the battery and paragraph [0042], by the appropriated amount of power …, ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  information value  indicating relates to a traffic jam and  remuneration calculation means 1204 calculates remuneration for the above-described objective .., calculate remuneration information by applying remuneration exception information of Nakamitsu and   monitor the traffic condition  the streets and intersection  and the capture video data may be transmitted  to the  data processing server 240 of Takano with obtaining by the traffic volume information and e total amount of power necessary for all power charging stations are thus bought enmassive from a power marketing inexpensively Takeuchi in order to increase the charging/discharging support center changes the power sales/purchase price information  (see, Takeuchi, abstract).  
	With respect to claim 4, Nakamitsu in view of Takano and further view of Takeuchi teaches elements of claim 1, including CCD camera (Fig. 4, 401, paragraphs [0039], [0041] [0042] and [0052]).  Nakamitsu failed to teach the corresponding camera a feature.
However, Takano teaches wherein the feature is a performance of the camera (paragraph [0017], discloses two pan camera 121 and 122 may be installed at the two insertions and to monitor the traffic condition on the street and interactions). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date for CCD camera of Nakamitsu by installing two pan cameras of Takano in order to show a complete 360-degree AR view of the cross-intersection 104 (see Takano paragraph [0020]).
 With respect to claim 5, Nakamitsu in view of Takano and further view of Takeuchi teaches elements of claim 1, including video image as disclose above. Furthermore, Nakamitsu teaches the information processing apparatus wherein the processor is further configured to execute the instructions to calculate a remuneration for provision of a power source that supplies power to the camera or a remuneration for provision of a network used to transmit the video image data from the camera (paragraph [0120], discloses transmits remuneration information related to remuneration calculated by remuneration calculation means).
With respect to claim 6, Nakamitsu in view of Takano and further view of Takeuchi teaches elements of claim 1, furthermore, Nakamitsu teaches the information processing apparatus wherein the processor is further configured to execute the instructions to transmit information about the determined remuneration to terminal apparatus (paragraph [0120], discloses transmits remuneration information related to remuneration calculated by remuneration calculation means).
With respect to claim 7, Nakamitsu in view of Takano and further view of Takeuchi teaches elements of claim 1, furthermore, Nakamitsu teaches the information processing apparatus wherein the processor is further configured to execute the instructions to:  
acquire image data selected in accordance with the feature of the camera from among image data pieces from a plurality of cameras that shoot a traffic state at the same observation point, and execute predetermined processing by using the selected video image data(paragraph [0052], discloses transmit information indicating how much remuneration is given  for picture taken at the place and time of an accident or disaster , paragraph [0105], discloses expected  to present the heights remuneration,  paragraph [0110] discloses objective information is traffic jam, paragraph [0114], discloses objective information is information about traffic jams .., pictures showing the degree of congestion  on road, length time,  moving speed  [environment]  and paragraph [0119], discloses  remuneration calculation means 1204 calculates remuneration for the above-described   observation information .., calculates remuneration information by applying remuneration expectation  information ...).  Nakamitsu failed to teach a video image.  
However, Takano video image (paragraph [0020], discloses an augmented reality environment may be generated by combining video images directly obtained by a client device …, the scene area 133 and/or 134 which may be directly obtained by the client devise 111 may be merged with video clips contain the search area 131 and 135…, in order to show a complete 360-degree AR view of the cross-intersection 104.  Video clips from the scene area 132 and 136 which maybe   directly obtained by the client device ..). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for objective information of Nakamitsu by including extending video coverage using multiple      pan camera 121 and 122 of   Takano in order to show a complete 360-degree AR view of the cross-intersection 104 (see Takano paragraph [0020]).
With respect to claim 8, Nakamitsu in view of Takano and further view of Takeuchi teaches elements of claim 1, furthermore, Nakamitsu teaches the information processing apparatus wherein the processor is further configured to: determine a remuneration for provision of an environment for acquiring data is used for execution of the predetermined processing (paragraph [0052], discloses transmit information indicating how much remuneration is given  for picture taken at the place and time of an accident or disaster , paragraph [0105], discloses expected  to present the heights remuneration,  paragraph [0110] discloses objective information is traffic jam, paragraph [0114], discloses objective information is information about traffic jams .., pictures showing the degree of congestion  on road, length time,  moving speed  [environment]  and paragraph [0119], discloses  remuneration calculation means 1204 calculates remuneration for the above-described   observation information .., calculates remuneration information by applying remuneration expectation  information ...).  Nakamitsu failed to teach a video image.  
However, Takano the video image data-when image (paragraph [0020], discloses an augmented reality environment may be generated by combining video images directly obtained by a client device …, the scene area 133 and/or 134 which may be directly obtained by the client devise 111 may be merged with video clips contain the search area 131 and 135…, in order to show a complete 360-degree AR view of the cross-intersection 104.  Video clips from the scene area 132 and 136 which maybe   directly obtained by the client device ..). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for objective information of Nakamitsu by including extending video coverage using multiple      pan camera 121 and 122 of   Takano in order to show a complete 360-degree AR view of the cross-intersection 104 (see Takano paragraph [0020]).
With respect to claim 9, Nakamitsu in view of Takano and further view of Takeuchi teaches elements of claim 1, furthermore, Nakamitsu teaches the information processing apparatus wherein the processor is further configured to execute the instructions to notify the terminal apparatus of a new installation place of the camera that shoots the traffic state (paragraphs [0129]-[0130], discloses processing  apparatus executes the process of .., predetermined time or at every inputting or updating of remuneration expectation information) .
The following prior arts applied in this office action: 

Nakamitsu et al (US Pub., No., 2004/0102930 A1) discloses a payment system automatically provides objective information and sets remuneration for objective information to high-rate. A payment system comprises multiple communication terminals and multiple information processing apparatuses.  The information processing apparatus transmits remuneration expectation information indicating remuneration for transmission of objective information to a communication terminal.
Takano et al (US Pub., 2011/0150434 A1) discloses in accordance with embodiments of the present discloser a process for controlling a pan camera is presented.   The process may be implemented to record, by the pan camera, a first set of video clips corresponding to a plurality of scene areas, wherein each of the first set of video clips is generated by recording one of the pluralities of scene areas according to a video capturing scheme. The process may, in response to a data request for a first video clip of a scene area selected from the plurality of scene areas, retrieve the first video clip from the previously recorded first set of video clips.

Takeuchi et al (US Pub., No., 2014/0077766 A1) discloses  A charging/discharging support center provides normal  power sales/purchase price information, including a power  purchase price of power purchased to charge a battery of a vehicle and a power sales price of power discharged from the battery for sale, depending on whether it is busy hours during which a large-scale store is crowded or slow hours during which the large-scale store is not crowded, based on the past record. When the traffic volume in the surrounding area of the large-scale store is predicted to increase, the charging/discharging support center changes the power sales/purchase price information and provides, to a user of the vehicle, power sales/purchase price information.    
Liu et al (US Pub., No., 2014/0348378 A1) discloses the present invention provides a method and an apparatus for detecting traffic video information. The method includes: acquiring a traffic video stream; determining color features of each frame of image in the traffic video stream; calculating the inter-frame distance between adjacent frames according to the color features; calculating the boundary of an image clustered frames ' group according to the inter-frame distance

Response to Arguments
Due to the amendment to the claims. The 35 U.S.C 101 rejection has been withdrawn. .  

Applicant’s arguments of 35 U.S.C 103(a) rejections filed on 5 July 20223 with respect to claim(s) 1, 4-9, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682